Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 16, 2015

                                            No. 04-15-00429-CV

                                        IN RE Ronald J. REYES Jr.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On July 13, 2015, relator filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than July 30, 2015. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for temporary relief is GRANTED. The temporary orders in suit
affecting the parent-child relationship orally rendered by Judge Stephani Walsh on May 8, 2015
and later reduced to a written order signed by Judge Karen Pozza on June 26, 2015 are
temporarily stayed pending further order of this court.

           It is so ORDERED on July 16, 2015.

                                                        PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015-CI-06251, styled In the Interest of P.R.R., A Child, pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding. Judge Walsh
rendered the challenged order on May 8, 2015, which was later reduced to a written order and signed by Judge
Karen Pozza.